Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ylilammi et al. (US2020/0083860 A1).

In regards to claims 1, 9 and 10, Ylilammi et al. teaches in Fig. 1A a laterally excited bulk acoustic wave resonator/device (LBAR) comprising the following: 
A silicon support substrate (140);
A solid acoustic mirror/reflecting Bragg structure (130) on the support substrate formed from alternating high impedance layers made from tungsten and low impedance layers made from silicon oxide (See Paragraph [0045]); 
A piezoelectric layer (110) on the solid acoustic mirror made from lithium niobate or aluminum nitride (See Paragraph [0042]); and 
An interdigital transducer electrode (150 and 170) on the piezoelectric layer, the interdigital transducer electrode arranged to laterally excite a bulk acoustic wave.
In regards to claims 2-4, since the silicon support substrate (140) and the alternating layer of tungsten (i.e. high impedance) and silicon oxide (i.e. low impedance) associated with the reflection structure (130), both have a higher thermal conductivity than the lithium niobate piezoelectric layer (110), the silicon support substrate and the reflection structure (130) will inherently draw heat associated with the bulk acoustic wave through the solid acoustic mirror to the support substrate. 
claims 5 and 6, the Bragg reflector/ mirror (130) will inherently confine acoustic energy such that the support substrate is free from acoustic energy during operation of the laterally excited bulk acoustic wave device (i.e. designated purpose of an acoustic mirror below an acoustic wave resonator).
In regards to claim 7, wherein at least one of the low impedance layers and at least one of the high impedance layers are free from acoustic energy during operation of the laterally excited bulk acoustic wave device (the Bragg reflector is formed from a plurality of alternating high and low impedance layers, thus the examiner takes the position that after the acoustic energy travel through one set of high/low impedance layers, the following set of high/low impedance layer will be mostly free of acoustic energy during operation). 
In regards to claim 8, based on Paragraph [0063], the layers of the Bragg reflector is about 0.25 λ, λ being defined by the wavelength of the operating acoustic wave. 
In regards to claims 11 and 12, based on Paragraph [0067], the resonator is designed to operate in the 10 Gigahertz range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ylilammi et al. (US2020/0083860 A1) in view of Kuroyanagi et al. (USPAT 10,250,222 B2).

	As disclosed above, Ylilammi et al. teaches a single laterally excited bulk acoustic wave resonator which has the structure as recited in claims 14 and 18, which operates in a 10 GHz frequency range as recited in claim 17. However Ylilammi et al. does not teach: in regards to claim 14, wherein the acoustic wave resonator/device is part of a filter comprising a plurality of resonators connected together claim 15, wherein the filter is a bandpass filter; in regards to claim 16, wherein the plurality of acoustic wave resonator include a second laterally excited bulk acoustic wave resonator; in regards to claim 18, a filter comprising a plurality of resonators connected together to filter a radio frequency signal, and a radio frequency circuit element coupled to the acoustic wave filter and being enclosed within a common package with the filter; in regards to claim 19, wherein the radio frequency circuit is a radio frequency amplifier; and in regards to claim 20, wherein the amplifier is a low noise amplifier or a power amplifier. 

	However Kuroyanagi et al. exemplary teaches in Figure 20 a package comprising a bandpass filter (12) formed from a plurality of acoustic resonators (see related Figs. 3 and 4) connected in a ladder configuration and a power amplifier (72) connected to the bandpass filter to amplifier an RF signal of the bandpass filter. Based on Figure 20, the amplifier (72) is formed in the same package as the bandpass filter (12).

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have used the acoustic resonator of Ylilammi et al. in a ladder filter arrangement (i.e. comprising a plurality of LBAW resonators) in a package as exemplary taught by Kuroyanagi et al. (i.e. package comprising ladder filter and power amplifier) because such a modification would have been a well-known in the art intended use for an acoustic resonator. 

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

claim 13, wherein the piezoelectric layer has a thickness in a range of 0.2 micrometers to 0.4 micrometers.  Thus the applicant claimed invention has been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843